UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6361


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PHILLIP JAMES WILLIAMS, a/k/a D, a/k/a PJ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:09-cr-00073-TLW-1)


Submitted:   June 23, 2016                   Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Philip James Williams, Appellant Pro Se. Robert Frank Daley,
Jr., Jimmie Ewing, Stanley D. Ragsdale, Assistant United States
Attorneys, Columbia, South Carolina; Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip James Williams appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction under Amendment 780 to the Sentencing Guidelines.                We

have     reviewed   the   record     and   find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     See United States v. Williams, No. 4:09-cr-00073-TLW-1

(D.S.C. filed Feb. 29, 2016, entered Mar. 1, 2016).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this    court   and

argument would not aid the decisional process.


                                                                     AFFIRMED




                                      2